Title: Report from George Blagden, 27 September 1803
From: Blagden, George
To: Jefferson, Thomas


          The mode stone cutters practice for the valuation of columns, in stone similar to that got at Aquia.
          1st. The stone in a quarried state per foot cube 
          
            
              Add workmanship
              $
            
            
              
              Base if the Attic 
              1/40 per foot superficial
            
            
              
              if tuscan 
              1/   do
            
            
              
              Capital 
              1/40  do
            
          
          Shaft suppose in three pieces, first block including cincture and third the astragal at $/50 per foot Super 
          For the circumferance of bare girt the upper toras and capital the upper part of Ovolo. 
          Girt the shaft at bottom and that multiplied into the height including cincture and astragal. 
          The above prices is for a column of two feet diameter, setting will be an extra expence.
          
            
              Geo Blagden
            
            Washington 27 Septr. 1803
          

        